

Exhibit 10.1
 

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT


AMONG
EP USA, LLC
AS COMPANY


EQUITY PARTNERS, INC. OF MARYLAND,
THE REXFORD COMPANY, LLC, AND
CROSS CONCEPTS, LLC
AS SELLERS


KEN MANN
DAN REXFORD
FRED CROSS
AS OWNERS


AND


EQUITY PARTNERS CRB LLC
AS BUYER
 

--------------------------------------------------------------------------------

 
June 23, 2011

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


1.
SALE OF ASSETS
1
 
1.1
Sale of the Assets
1
 
1.2
Excluded Assets
2
 
1.3
Liabilities
2
 
1.4
Purchase Price
2
       
2.
CLOSING
3
 
2.1
Closing
3
 
2.2
Actions of Company, Sellers and Owners at Closing
3
 
2.3
Actions of Buyer at Closing
4
       
3.
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY
4
 
3.1
Organization
4
 
3.2
Powers; Consents; Absence of Conflicts With Other Agreements, Etc
5
 
3.3
Binding Agreement
5
 
3.4
Compliance With Laws; Permits
5
 
3.5
Property
6
 
3.6
Litigation or Proceedings
6
 
3.7
Environmental Matters
7
 
3.8
Taxes
7
 
3.9
Employee Relations
8
 
3.10
Employee Benefit Matters
8
 
3.11
Contracts
8
 
3.12
Inventory
9
 
3.13
Insurance
9
 
3.14
Books and Records
9
 
3.15
Broker’s or Finder’s Fees
9
 
3.16
No Undisclosed Liabilities
9
 
3.17
Intellectual Property
9
 
3.18
No Misleading Statements
10
 
3.19
Operations
10
       
4.
REPRESENTATIONS AND WARRANTIES REGARDING SELLERS
10
 
4.1
Authorization
10
 
4.2
No Violations
11
 
4.3
Brokers, Finders and Investment Bankers
11
 
4.4
Ownership
11
       
5.
REPRESENTATIONS AND WARRANTIES OF BUYER
11
 
5.1
Organization
11
 
5.2
Powers; Consents; Absence of Conflicts With Other Agreements, Etc
11
 
5.3
Binding Agreement
12
 
5.4
Proceedings
12
 
5.5
No Brokers
12


 
i

--------------------------------------------------------------------------------

 


6.
REPRESENTATIONS AND WARRANTIES REGARDING PARENT
12
 
6.1
Incorporation; Authorization
12
 
6.2
Capitalization; Structure
13
 
6.3
Litigation
13
 
6.4
SEC Reports; Material Adverse Effect
13
 
6.5
Disclosure
13
       
7.
REPRESENTATIONS AND WARRANTIES OF INVESTORS
13
 
7.1
Access
14
 
7.2
Investment Intent
14
 
7.3
Ability to Bear Economic Loss
14
 
7.4
Independent Investigations
14
 
7.5
Accredited Investor
14
 
7.6
State of Domicile
14
       
8.
COVENANTS
14
 
8.1
Tax Matters.
14
 
8.2
Sales Tax
15
 
8.3
Prorations
15
 
8.4
Confidentiality
16
 
8.5
Winding Up
16
 
8.6
Assignment of Name Under Certain Conditions
16
       
9.
MISCELLANEOUS
16
 
9.1
Definitions
16
 
9.2
Additional Assurances
21
 
9.3
Cost of Transaction
21
 
9.4
Choice of Law; Venue
21
 
9.5
Waiver of Jury Trial
21
 
9.6
Enforcement of Agreement
21
 
9.7
Survival
21
 
9.8
Notice
21
 
9.9
Benefit/Assignment
22
 
9.10
Third Party Beneficiaries
22
 
9.11
Waiver of Breach
23
 
9.12
Interpretation
23
 
9.13
Tax Advice and Reliance
23
 
9.14
Severability
23
 
9.15
Gender and Number
23
 
9.16
Divisions and Headings
23
 
9.17
Entire Agreement
23
 
9.18
Amendment
23
 
9.19
Counterparts
23


 
ii

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (“Agreement”) is entered into on June 23, 2011, by
and among EP USA, LLC, a Maryland limited liability company (“Company”), Equity
Partners, Inc. of Maryland, a Maryland corporation (“Equity Partners”), The
Rexford Company, LLC, a Maryland limited liability company (“Rexford Company”),
Cross Concepts, LLC, a Maryland limited liability company (“Cross Concepts”)
(Equity Partners, Rexford Company and Cross Concepts are individually each a
“Seller” and collectively referred to herein as “Sellers”), Ken Mann, an
individual resident of the State of Maryland (“Mann”), Dan Rexford, an
individual resident of the State of Maryland (“Rexford”), Fred Cross, an
individual resident of the State of Maryland (“Cross”) (Mann, Rexford and Cross
are individually each an “Owner” and collectively referred to herein as
“Owners”) (Company, Sellers, and Owners are sometimes each referred to herein
individually as an “Investor” and collectively as “Investors”), and Equity
Partners CRB LLC, a Delaware limited liability company (“Buyer”).  Capitalized
terms in this Agreement are defined where used or in Section 9.1.
 
A.          Equity Partners owns eighty-five percent (85%) of the Equity
Interests of Company; Rexford Company owns ten percent (10%) of the Equity
Interests of the Company; and Cross Concepts owns five percent (5%) of the
Equity Interests of the Company (collectively the Equity Interests owned by the
Sellers are referred to herein as “LLC Interests”);
 
B.           Company desires to sell certain assets of Company to Buyer, and
Buyer desires to purchase such assets from Company;
 
Intending to be legally bound, the parties agree as follows:
 
1.           SALE OF ASSETS.
 
1.1         Sale of the Assets.  On and subject to the terms and conditions of
this Agreement, at Closing (as defined in Section 2.1), Company shall sell,
assign, transfer and deliver to Buyer, free and clear of all Encumbrances, the
following assets, rights, titles and interests, owned or leased by Company as of
the Closing Date, whether tangible or intangible and personal, but excluding the
Excluded Assets pursuant to Section 1.2 (all of the assets to be sold, assigned,
transferred and delivered to Purchaser hereunder are collectively referred to
herein as the “Acquired Assets”):
 
(a)           all machinery, equipment, furniture, office and other supplies,
computer hardware and equipment, furnishings, parts, and similar property
(collectively, the “Equipment”);
 
(b)           Company’s right to payment for any engagement entered into after
the Effective Time ;
 
(c)           all Intellectual Property owned by Company, and all of Company’s
rights to Intellectual Property used but not owned by Company;
 
(d)           Company’s rights to payment as set forth on Schedule 1.1(d);

 
1

--------------------------------------------------------------------------------

 

(e)           Company’s rights to sublease property located at 101 N. West St.,
Easton, Maryland, covered by a lease between Equity Partners and D&M Properties;
 
(f)            To the full extent transferable, all licenses, permits,
registrations, certificates, consents, accreditations, approvals and franchises
necessary to operate and conduct the business of the Company, together with
assignments thereof, if required, and all waivers which Company currently has,
if any, of any requirements pertaining to such licenses, permits, registrations,
certificates, consents, accreditations, approvals and franchises;
 
(g)           all rights relating to credits, prepaid expenses, deferred
charges, advanced payments, security deposits, and prepaid items attributable to
periods after the Effective Time; and
 
(h)           all customer lists and other books and records of the Company, and
all manuals, books and records used in operating Company, including, without
limitation, personnel policies and files and manuals, accounting records, and
computer software.
 
1.2         Excluded Assets.  Notwithstanding anything to the contrary in this
Agreement, the following assets of Company shall be retained by Company and are
not being sold or assigned to Buyer hereunder (all of the following are referred
to collectively as the “Excluded Assets”):
 
(a)           Company’s cash; and
 
(b)           all accounts and notes receivable (whether current or noncurrent)
of Company; and all causes of action specifically pertaining to the collection
of the foregoing incurred prior to the Effective Time and not set forth on
Schedule 1.1(d).
 
1.3         Liabilities.  Buyer shall not assume or become obligated for any
liabilities of Company, other than those Payables incurred since the Effective
Time and listed on Schedule 1.3, which Buyer shall assume from the Company at
Closing.
 
1.4         Purchase Price.  On and subject to the terms and conditions of this
Agreement, Buyer shall deliver (or cause to be delivered) the consideration
described below to Company, Sellers or Owners (as set forth below) as purchase
price to Company for the Acquired Assets.  At Closing, Company, Sellers and
Owners shall cause such consideration to be further distributed as follows:
 
(a)           Equity Partners.  At Closing, Equity Partners shall receive
(i) One Hundred Thousand Dollars and Zero Cents ($100,000.00) in Immediately
Available Funds, (ii) Eighty-One Thousand Nine Hundred Sixty Seven (81,967)
Parent Shares, and (iii) a Parent Option to purchase Two Hundred Thousand
(200,000) Parent Shares;
 
(b)           Rexford Company.  At Closing, Rexford Company shall receive (i)
Fifty Thousand Dollars and Zero Cents ($50,000.00) in Immediately Available
Funds; (ii) Twenty Seven Thousand Three Hundred Twenty Two (27,322) Parent
Shares, (iii) a Parent Option to purchase Twenty Thousand (20,000) Parent
Shares; and (iv) a put option from Parent allowing Rexford Company to cause
Parent to buy the Parent Shares and cancel the Parent Option described in this
paragraph in exchange for a cash payment of One Hundred Fifty Thousand Dollars
($150,000) (the “Put Option”); and

 
2

--------------------------------------------------------------------------------

 

(c)           Cross.  At Closing, Cross Concepts shall receive (i) Twenty Five
Thousand Dollars and Zero Cents ($25,000.00) in Immediately Available Funds,
(ii) Thirteen Thousand Six Hundred Sixty One (13,661) Parent Shares, and (iii) a
Parent Option to purchase Ten Thousand (10,000) Parent Shares.
 
(d)           Immediately Available Funds Payments.  The payments of Immediately
Available Funds referenced in (a) through (c) hereof shall be paid to Company at
Closing and be distributed by Company to Sellers in accordance with the terms
hereof.
 
(e)           Delivery.  Company, Owners and Sellers hereby authorize Buyer and
Parent to deliver the Purchase Price as set forth in this Section 1.4, and shall
jointly and severally indemnify Buyer and Parent for any claims or losses
resulting from such delivery.
 
2.           CLOSING.
 
2.1         Closing.  The consummation of the transactions contemplated by this
Agreement (“Closing”) will take place via email or facsimile on June 23, 2011
(“Closing Date”).  The transactions contemplated by this Agreement will be
effective for accounting purposes as of 12:00:01 a.m. on March 10, 2011
(“Effective Time”).
 
2.2         Actions of Company, Sellers and Owners at Closing.  At or prior to
Closing, the applicable Company, Seller, or Owner shall deliver to Buyer the
following:
 
(a)           Bill of Sale.  A bill of sale executed by Company, transferring to
Buyer title to all of the Acquired Assets, in form and substance reasonably
acceptable to Buyer, together with physical possession of the tangible Acquired
Assets;
 
(b)           Assignment of Right to Use Name.  An assignment by Equity Partners
of all right, title and interest it may have to the name “Equity Partners” in
form and substance reasonably acceptable to Buyer;
 
(c)           Authorizing Resolutions.  Copies of resolutions duly adopted by
the governing body of Company authorizing and approving its performance of the
transactions contemplated hereby and the execution and delivery of this
Agreement and the Transaction Documents, certified as true and in full force as
of the Closing Date;
 
(d)           Countersigned Option Agreements.  Option Agreements representing
the options to purchase the Parent Shares required to be delivered pursuant to
Section 1.4, executed on behalf of the applicable Investor;
 
(e)           Countersigned Put Option.  The Put Option, executed on behalf of
Rexford;
 
(f)           Accredited Investor Questionnaire. A questionnaire, completed and
executed by each Investor, indicating the basis upon which such Investor has
represented that he or it is an “accredited investor” as defined in Rule 501(a)
of Regulation D promulgated under the Securities Act of 1933, as amended.

 
3

--------------------------------------------------------------------------------

 

(g)           Other.  Such other instruments and documents as Buyer may
reasonably request to effect the transactions contemplated hereby.
 
2.3         Actions of Buyer at Closing.  At Closing, Buyer shall deliver (or
cause to be delivered) to, or as directed by Company, the following:
 
(a)           Cash Payment.  The cash payments required to be delivered pursuant
to Section 1.4;
 
(b)           Parent Shares.  Stock Certificate(s) evidencing the Parent Shares
required to be delivered pursuant to Section 1.4;
 
(c)           Countersigned Option Agreements.  Option Agreements representing
the options to purchase the Parent Shares required to be delivered pursuant to
Section 1.4, executed on behalf of Parent;
 
(d)           Countersigned Put Option.  The Put Option, executed on behalf of
Parent;
 
(e)           Authorizing Resolutions.  Copies of resolutions duly adopted by
Buyer authorizing and approving its performance of the transactions contemplated
hereby and the execution and delivery of this Agreement and the Transaction
Documents, certified as true and in full force as of the Closing Date; and
 
(f)           Other.  Such other instruments and documents as Company may
reasonably request to effect the transactions contemplated hereby.
 
3.           REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY.  As of the
Effective Time and as of the Closing Date, Company, Mann and Sellers, jointly
and severally, represent and warrant to Buyer that the following statements are
true and correct in all respects, provided in the event that the following
statements are not true and correct, Buyer’s shall be entitled to recover any
damages resulting therefrom, but such damages shall be limited to the total
value of the Purchase Price on the Closing Date:
 
3.1         Organization.  Company (i) is a limited liability company duly
organized, validly existing and in good standing under the laws of Maryland,
(ii) has the limited liability company power and authority to own or lease and
to operate its assets and to conduct its business as currently conducted,
(iii) is not required to be qualified to do business in any other jurisdiction,
except to the extent that a failure to qualify in such jurisdiction would not
have a material adverse effect on the Company or its business; and (iv) has not
issued any certificates evidencing any Equity Interests.  The LLC Interests
constitute all of the Equity Interests in Company.  There are not any
outstanding (i) options, warrants, calls, commitments, pre-emptive rights,
agreements or other rights to purchase any Equity Interests in Company,
(ii) securities convertible into or exchangeable for any Equity Interests in
Company, (iii) equity-based awards or rights relating to or valued by reference
to the equity of Company, or (iv) other commitments of any kind for the issuance
of additional Equity Interests or options, warrants or other securities of
Company.  Company does not own, directly or indirectly, any shares of capital
stock or other Equity Interests, or securities or interests convertible into or
exchangeable for capital stock or Equity Interests in any other Person.

 
4

--------------------------------------------------------------------------------

 

3.2         Powers; Consents; Absence of Conflicts With Other Agreements,
Etc.  The execution, delivery, and performance by Company of this Agreement and
all other agreements referenced herein, or ancillary hereto, to which Company is
a party, and the consummation of the transactions contemplated herein by
Company:
 
(a)           are within its statutory powers, are not in contravention of law
or of the terms of its organizational documents, and have been duly authorized
by all appropriate action of its governing body;
 
(b)           do not require any approval or consent required to be obtained by
Company of, or filing required to be made by Company with, any governmental
agency or authority bearing on the validity of this Agreement which is required
by law or the regulations of any such agency or authority;
 
(c)           will neither conflict with, nor result in any breach or
contravention of, or the creation of any lien, charge or encumbrance under, any
indenture, agreement, lease, instrument or understanding to which Company is a
party or by which Company is bound;
 
(d)           will not violate any statute, law, rule, or regulation of any
governmental authority to which Company may be subject; and
 
(e)           will not violate any judgment, decree, writ, or injunction of any
court or governmental authority to which Company may be subject.
 
3.3         Binding Agreement.  This Agreement and all agreements to which
Company will become a party pursuant hereto are and will constitute the valid
and legally binding obligations of Company, and are and will be enforceable
against Company in accordance with the respective terms hereof and thereof,
except as limited by applicable bankruptcy, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditor’s rights
generally from time to time in effect.
 
3.4         Compliance With Laws; Permits.
 
(a)           Compliance with Laws.  The Company has complied, and is now
complying, with all Laws applicable to it or its business, properties or assets,
except to the extent that a failure to comply would not have a material adverse
effect on the Company or its business.
 
(b)           Permits.  All Permits required for the Company to conduct its
business have been obtained and are valid and in full force and effect, except
to the extent that a failure to obtain a Permit would not have a material
adverse effect on the Company or its business. All fees and charges with respect
to such Permits as of the date hereof have been paid in full.
 
(c)           Broker Registration.  The business activities of the Company do
not require the Company to register or license as a broker or dealer under U.S.
federal law or the law of any state, except to the extent that a failure to
register or license would not have a material adverse effect on the Company or
its business.

 
5

--------------------------------------------------------------------------------

 

(d)           Acknowledgement.  The parties acknowledge and agree that the
representations and warranties contained in this Section 3 are made as of the
Effective Time and the Closing Date, and that none of Company, Owners, or
Sellers have made the representations or warranties contained in this Section
3.4 with respect to the Company’s activities after the Closing Date.
 
3.5         Property.
 
(a)         Property.  The Company does not own Real Property.  The Company has
good and valid title to, or a valid leasehold interest in, all leased Real
Property and Personal Property.  All of Company’s Personal Property and
leasehold interests in Real Property are free and clear of Encumbrances except
for the following (collectively referred to as “Permitted Encumbrances”):
 
(1)           liens for Taxes listed not yet due and payable; or
 
(2)           easements, rights of way, zoning ordinances and other similar
Encumbrances affecting Real Property which are not, individually or in the
aggregate, material to the business of Company and any restrictions set forth in
the lease between Equity Partners and D&M Properties.
 
(b)         Copies of Documents; Compliance with Laws.  Company has made
available to Buyer complete and correct copies of any leases affecting the Real
Property, the terms of which are described in Schedule 3.5.  No improvements
constituting a part of the Real Property encroach on real property owned or
leased by a Person other than a Company. There are no Actions pending nor, to
Seller’s Knowledge, threatened against or affecting the Real Property or any
portion thereof or interest therein in the nature or in lieu of condemnation or
eminent domain proceedings.
 
(c)         Sufficiency.  The Personal Property and Real Property constitute all
the assets necessary to operate the business of the Company as it is currently
conducted, and other than vehicles and personal computers owned by its
independent contractors, the Company does not rely on assets owned by any Seller
or Owner for the conduct of its business.
 
3.6         Litigation or Proceedings.
 
(a)           No Actions.  There are no Actions pending or, to the best of their
knowledge, threatened (i) against or by Company or affecting any of their
properties or assets; (ii) against or by any Seller or any Affiliate of Seller
and relating to Company or its business, properties or assets; or (iii) against
or by Company, any Seller or any Affiliate of Seller that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.  No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.
 
 
6

--------------------------------------------------------------------------------

 

(b)           No Governmental Orders.  There are no outstanding Governmental
Orders and no unsatisfied judgments, penalties or awards against or affecting
Company or Company’s businesses, properties or assets.
 
3.7         Environmental Matters.
 
(a)           Compliance.  Company is currently and has at all times been in
compliance with all Environmental Laws and has not, and no Seller or Owner has
received from any Person any: (i) Environmental Notice or Environmental Claim,
or (ii) written request for information pursuant to Environmental Law.
 
(b)           No Release.  There has been no Release of Hazardous Materials in
contravention of Environmental Law with respect to the business or assets of
Company or any real property currently or formerly owned, operated or leased by
Company.
 
(c)           No Assumed Liabilities.  Company has not retained or assumed, by
contract or operation of Law, any liabilities or obligations of third parties
under Environmental Law.
 
3.8         Taxes.
 
(a)           Timely Filed.  Company has timely filed all Tax Returns or
extensions that it was required to file under applicable laws and regulations
for Tax years prior to 2011.  All such Tax Returns were correct and complete in
all respects and were prepared in compliance with all applicable laws and
regulations. All Taxes due and owing by Sellers or Company (whether or not shown
on any Tax Return) have been paid.  Company is not currently the beneficiary of
any extension of time within which to file any Tax Return.  No claim has ever
been made by an authority in a jurisdiction where Company does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction.  There
are no Encumbrances for Taxes upon the LLC Interests or any of the assets of
Company.  All Taxes that have not yet become due and payable on or at the
Closing Date, have been adequately reserved in the financial statement of the
Company.  Neither the Company nor the Sellers has entered into any “reportable
transaction” as defined in Treasury Regulation Section 1.6011-4(b).
 
(b)           Withholding.  Company has never had Employees, and all Forms 1099
required with respect to independent contractors have been properly completed
and timely filed.
 
(c)           No Assessments.  No taxing authority is expected to assess any
additional Taxes for any period for which Tax Returns have been filed.  No
foreign, federal, state, or local Tax audits or administrative or judicial Tax
proceedings are pending or being conducted with respect to Company. Company has
not received from any taxing authority any (i) notice indicating an intent to
open an audit or other review, (ii) request for information related to Tax
matters, or (iii) notice of deficiency or proposed adjustment for any amount of
Tax proposed, asserted, or assessed by any taxing authority against Company.
There are no matters under discussion by Company or Sellers with any
Governmental Authority with respect Taxes that may result in an additional
amount of Taxes for which Sellers or Company may have any liability. Company’s
Tax Returns have not been or and are not currently are the subject of
audit.  Sellers have delivered to Buyer correct and complete copies of all
federal income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by Company.

 
7

--------------------------------------------------------------------------------

 

(d)           No Contracts.  Company is not a party to any Contract that has
resulted or could result, separately or in the aggregate, in (i) the payment of
any “excess parachute payment” within the meaning of Code §280G or any amount
that will not be fully deductible as a result of Code §162(m), or (ii) the
recognition of income and the imposition of any penalty or interest by any
person under Code §409A.  Company has not been a United States real property
holding corporation within the meaning of Code §897(c)(2) during the applicable
period specified in Code §897(c)(1)(A)(ii).  Company has disclosed on its
federal income Tax Returns all positions taken therein that could give rise to
an understatement of federal income Tax within the meaning of Code §6662 (or any
corresponding provision of state, local or foreign Tax law).  Company is not a
party to, bound by, and has no liability pursuant to any Tax allocation or
sharing agreement.  Company (A) has not been a member of an “affiliated group”
defined under Code §1504(a) filing a consolidated federal income Tax Return, or
(B) has no liability for the Taxes of any Person under Reg. §1.1502-6 (or any
similar provision of state, local, or foreign law), as a transferee or
successor, by Contract, or otherwise.
 
3.9         Employee Relations.  Company has never had Employees.  All
individuals characterized and treated by Company as consultants or contractors
are properly treated as independent contractors under all applicable Laws.  No
collective bargaining agreement exists or is currently being negotiated by
Company.  There are no pending or, to the Knowledge of Seller, threatened EEOC
claims, OSHA complaints, union grievances, wage and hour claims, unemployment
compensation claims, workers’ compensation claims or the like with respect to
any Employees.  To the best of Mann’s knowledge, Company has complied in all
respects with all state and federal laws, rules and regulations relating to
employment, equal employment opportunity, nondiscrimination, immigration, wages,
hours, benefits, collective bargaining, the payment of social security and
similar Taxes, and occupational safety and health.
 
3.10       Employee Benefit Matters.
 
(a)           No Benefit Plans.  Company has no Benefit Plan for which Company
could have any Liability (as defined in Section 3.16).
 
(b)           No Liability.  No Seller, Company or any of their Affiliates (i)
has withdrawn from any pension plan under circumstances resulting (or expected
to result) in a liability to the Pension Benefit Guaranty Corporation; (ii) has
any assets subject to a lien for unpaid contributions to any Benefit Plan which
would be a Liability of Company or become a Liability of Buyer; (iii) has failed
to pay premiums to the Pension Benefit Guaranty Corporation when due with
respect to any pension plan which would be a Liability of Company; or (iv) is
engaged in any transaction which would give rise to Liability under ERISA §§4069
or 4212(c) which would be a Liability of Company or become a Liability of Buyer.
 
3.11       Contracts.
 
(a)           Pipeline.  Schedule 1.1(d) sets forth a complete and accurate list
of contingency fees for services that Company was entitled to receive as of the
Effective Time, if transactions related to those agreements reach
completion.  The fees described on Schedule 1.1(d)  are due under written
Contracts that are valid and binding in accordance with their terms and are in
full force and effect.

 
8

--------------------------------------------------------------------------------

 

(b)           Other Contracts.  Company has delivered to Buyer true and correct
copies of any Contract to which the Company is a party or by which it is bound
(including all modifications, amendments and supplements thereto and waivers
thereunder).  Each such Contract is valid and binding in accordance with its
terms and is in full force and effect.  Neither Company nor, to Seller’s
Knowledge, any other party thereto is in breach of or default under or is
alleged to be in breach of or default under, or has provided or received any
notice of any intention to terminate, any such Contract.  No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any such Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right of obligation or the loss of any benefit thereunder.
 
3.12       Inventory.  Company has no inventory (whether raw materials,
work-in-process or finished goods).
 
3.13       Insurance.  Schedule 3.13 sets forth all insurance policies
maintained by Company covering the assets or operations of Company which are in
full force and effect with no premium arrearage which arrearage would cause any
cancellation or lapse of coverage.  Company has not (a) received any written
notice or other communication from any such insurance company canceling or
amending any of such insurance policies, and, to Sellers’ Knowledge, no such
cancellation or amendment is threatened or (b) failed to give any notice or
present any material claim which is still outstanding under any of such
policies.
 
3.14       Books and Records.  Schedule 3.14 lists all organizational documents
of the Company, copies of which have been provided to the Buyer.  Schedule 3.14
is complete and correct and represents all written records of meetings or
actions taken by written consent of, the members of Company, or evidencing
Ownership in the Company.
 
3.15       Broker’s or Finder’s Fees.  Company is not liable for the payment of
any fee to any finder, broker or similar Person in connection with the
transactions described in this Agreement.
 
3.16       No Undisclosed Liabilities.  Company has no liabilities, obligations
or commitments of any nature whatsoever, asserted or unasserted, known or
unknown, absolute or contingent, accrued or unaccrued, matured or unmatured or
otherwise (“Liability” or “Liabilities”), except liabilities to be assumed by
the Buyer in accordance with Section 1.3 all of which have been incurred in the
ordinary course of business by the Company.
 
3.17       Intellectual Property.
 
(a)           Company owns all right, title and interest in and to all
Intellectual Property used in Company’s business, including rights to use the
name “Equity Partners,” that is necessary for the operation of the business of
the Company as it has been conducted to date, free and clear of all
Encumbrances.  Company has not licensed to any Person any right or interest in
any of its Intellectual Property.
 
 
9

--------------------------------------------------------------------------------

 

(b)           Company’s operations and use or exercise of any Company
Intellectual Property do not give rise to or constitute any infringement,
misappropriation or violation of the rights of any Person in such Intellectual
Property.  Company has no obligation to compensate any Person for the ownership,
license, acquisition, design, development, distribution, marketing, use or
maintenance of any Intellectual Property.
 
(c)           Company has not received any notice or claim challenging or
questioning the validity or enforceability of any of the Intellectual Property
owned by Company.
 
3.18       No Misleading Statements.  To the best of Mann’s knowledge, no
representation or warranty by Company or Sellers contained in this Agreement,
and no statement contained in any schedule or the documents to be delivered by
or on behalf of Company or Seller, contains or will contain any untrue statement
of a material fact, or omits or will omit to state any material fact necessary,
in light of the circumstances under which it was or will be made, in order to
make the statements herein or therein not misleading.
 
3.19       Operations.  Prior to the 2010 calendar year, the Company conducted
no business or operations.  Since the Effective Time, except as set forth on
Schedule 3.19, there has been no:
 
(a)           material change, financial or otherwise, which has, or could
reasonably be expected to have, an adverse effect on any of the Acquired Assets,
the business of Company or its future prospects, or the results of the
operations of Company;
 
(b)           increase in the compensation payable by Company to any of
Company’s member, employees, directors, independent contractors or agents, or
any increase in, or institution of, any bonus, insurance, pension,
profit-sharing or other employee benefit plan or arrangements made to, for or
with the employees, directors, members, independent contractors or agents of
Company; or
 
(c)           termination, waiver or cancellation of any rights or claims of
Company, under contract or otherwise.
 
4.           REPRESENTATIONS AND WARRANTIES REGARDING SELLERS.  Each of the
Owners and Sellers represents and warrants on a several, and not a joint and
several, basis that with respect to itself and the Owner or Seller listed
opposite its name on Schedule X:
 
4.1         Authorization.  This Agreement and each agreement, document or
instrument required to be delivered by such Seller or Owner hereby or in
connection herewith has been duly executed and delivered by him, her or it and
constitutes the valid and binding agreement of such Seller or Owner, enforceable
against him, her or it in accordance with its terms, subject to applicable
bankruptcy, insolvency and other similar laws affecting the enforceability of
creditor’s rights generally, general equitable principles and the discretion of
the courts in granting equitable remedies.  Such Seller or Owner has full
corporate or other power and authority to execute and deliver this Agreement and
each agreement, document, or instrument required to be delivered by, if hereby
or in connection herewith and to perform its obligations hereunder and to
consummate the transactions provided for herein.  There is no Action pending or,
to the knowledge of Seller or Owner, threatened against Seller or Owner that in
any manner challenges or seeks to prevent, enjoin, alter or delay any of the
transactions contemplated by this Agreement.

 
10

--------------------------------------------------------------------------------

 

4.2           No Violations.  The execution, delivery and performance of this
Agreement and each agreement, document or instrument required to be delivered by
it hereby or in connection herewith and the consummation of the transactions
contemplated by this Agreement do not and will not violate or conflict with,
constitute a breach of or default under, result in the loss of any benefit
under, or permit the acceleration of any obligation under, (a) any Contract to
which such Seller or Owner is a party or by which he, she or it (or any
respective properties or assets) is subject or bound, (b) any Governmental Order
to which such Seller or Owner is a party or by which he, she or it or any of his
respective properties or assets is bound, or (c) any Law applicable to such
Seller or Owner or any of its respective assets.  No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority is required in connection with such Seller’s or Owner’s execution,
delivery or performance of this Agreement and each agreement, document or
instrument required to be delivered by it hereby or in connection herewith.
 
4.3           Brokers, Finders and Investment Bankers.  Neither such Seller nor
the Owner listed on Schedule X opposite its name has employed any broker, finder
or investment banker or incurred any Liability for any investment banking fees,
financial advisory fees, brokerage fees or finders’ fees in connection with the
transactions contemplated by this Agreement.
 
4.4           Ownership.  Such Seller is the record and beneficial owner of, and
has good and valid title to, the LLC Interests listed on Schedule X opposite its
name, free and clear of all Encumbrances, which LLC Interests represent all of
the equity interests of the Company held or beneficially owned by such
Seller.  Such Seller has not granted any option or right to purchase such LLC
Interests other than to Buyer pursuant to this Agreement.  Such Seller is not a
party to or bound by any agreement, option, warrant, right, contract, call or
put that requires, or upon the passage of time or occurrence of any other event
would require, the payment of money or transfer of any of such LLC Interests to
anyone other than Buyer.  Such Seller is wholly owned, both beneficially and of
record, by the Owner listed on Schedule X opposite its name, free and clear of
all Encumbrances.  Such Owner has full corporate or other power and authority to
execute and deliver this Agreement and the Transaction Documents on behalf of
such Seller.
 
5.           REPRESENTATIONS AND WARRANTIES OF BUYER.   As of the Closing, Buyer
represents and warrants to Seller the following:
 
5.1           Organization.  Buyer (i) is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware,
(ii) has the limited liability company power and authority to own or lease and
to operate its assets and to conduct its business as currently conducted, and
(iii) is not required to be qualified to do business in any other jurisdiction.
 
5.2           Powers; Consents; Absence of Conflicts With Other Agreements,
Etc.  The execution, delivery, and performance by Buyer of this Agreement and
all other agreements referenced herein, or ancillary hereto, to which Buyer is a
party, and the consummation of the transactions contemplated herein by Buyer:

 
11

--------------------------------------------------------------------------------

 

(a)           are within its statutory powers, are not in contravention of law
or of the terms of its organizational documents, and have been duly authorized
by all appropriate action of its governing body;
 
(b)           do not require any approval or consent required to be obtained by
Buyer of, or filing required to be made by Buyer with, any governmental agency
or authority bearing on the validity of this Agreement which is required by law
or the regulations of any such agency or authority;
 
(c)           will neither conflict with, nor result in any breach or
contravention of, or the creation of any lien, charge or encumbrance under, any
indenture, agreement, lease, instrument or understanding to which Buyer is a
party or by which Buyer is bound;
 
(d)           will not violate any statute, law, rule, or regulation of any
governmental authority to which Buyer may be subject; and
 
(e)           will not violate any judgment, decree, writ, or injunction of any
court or governmental authority to which Buyer may be subject.
 
5.3         Binding Agreement.  This Agreement and all agreements to which Buyer
will become a party pursuant hereto are and will constitute the valid and
legally binding obligations of Buyer, and are and will be enforceable against
Buyer in accordance with the respective terms hereof and thereof, except as
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting the enforcement of creditor’s rights generally from
time to time in effect.
 
5.4         Proceedings.  There are no Actions pending or, to the knowledge of
Buyer, threatened, challenging the validity or propriety of the transactions
contemplated by this Agreement.
 
5.5         No Brokers.  Neither Buyer nor its Affiliates have engaged or are
liable for the payment of any fee to any finder, broker or similar Person in
connection with the transactions described in this Agreement.
 
6.           REPRESENTATIONS AND WARRANTIES REGARDING PARENT.  Buyer hereby
represents and warrants to the Investors that the following statements are true
with respect to Parent:
 
6.1         Incorporation; Authorization.
 
(a)           The Parent is a corporation duly organized, validly existing and
in good standing under the laws of Florida.  The Parent has all requisite power
and authority to own, lease and operate its properties and assets and to carry
on its business as it is now being conducted, and is duly qualified to transact
business in each jurisdiction in which the nature of property owned or leased by
it or the conduct of its business requires it to be so qualified, except where
the failure to be duly qualified to transact business, has not had or would not,
individually or in the aggregate, be reasonably likely to have a material
adverse effect.

 
12

--------------------------------------------------------------------------------

 

(b)           The Parent has all requisite corporate power and authority to
execute and deliver this Agreement, to issue the Parent Shares and Parent
Options required to be issued by Section 1.4.  Such issuance has been duly and
validly authorized by the Board of Directors of the Parent.
 
6.2         Capitalization; Structure.  The authorized capital stock of the
Parent consists of 300,000,000 shares of common stock and 10,000,000 shares of
preferred stock.  After giving effect to this Agreement, (i) 27,083,030 shares
of common stock are issued and outstanding, (ii) 592 shares of Series N
preferred stock are issued and outstanding, and (iii) 3,776,607 shares of the
Parent’s common stock have been reserved for issuance under the Parent’s equity
incentive plans, of which options to purchase 2,492,031 shares of the Parent’s
common stock are currently outstanding.  The Parent Shares and Parent Options
required to be issued under Section 1.4 will, upon the issuance thereof
following the payment therefore in accordance with the terms of this Agreement,
be (i) duly authorized and validly issued and outstanding, (ii) fully paid and
nonassessable, (iii) not subject to or issued in violation of preemptive or
similar rights, rights of first refusal or other similar rights, and (iv) free
and clear of any and all liens, claims and encumbrances of the Parent except as
set forth in the articles of incorporation.
 
6.3         Litigation.  There are no pending or, to the knowledge of Parent,
overtly threatened actions, suits or proceedings, either at law or in equity,
which would reasonably be expected to impair in any material respect the ability
of the Parent to perform its obligations under this Agreement or have a material
adverse effect on the business condition of the Parent, or prevent or impede or
delay the consummation of the transactions contemplated hereby.
 
6.4         SEC Reports; Material Adverse Effect.  The Parent has filed or
furnished all required reports, schedules, forms, certifications, and other
documents required to be filed by it with the Securities and Exchange Commission
(“SEC”) under the Securities Exchange Act of 1934 (the “Exchange Act”) as the
case may be (together with all exhibits and schedules thereto and documents
incorporated therein by reference, the “SEC Reports”).  At the time filed (or if
amended or superseded by a subsequent filing, at the time of such subsequent
filing) or declared effective, the SEC Reports (i) were prepared in all material
respects in accordance with the requirements of the Exchange Act, and in each
case the published rules and regulations of the SEC thereunder, each as
applicable to the SEC Reports, and (ii) did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  Since the date of the
Parent’s last filing required under the Exchange Act, there has not occurred any
circumstance or event that, individually or in the aggregate, would be
reasonably likely to have a material adverse effect on the Parent.
 
6.5         Disclosure.  The Parent has made available to the Investors all the
information reasonably available to the Parent that Investors have requested for
deciding whether to acquire the Parent Shares.
 
7.           REPRESENTATIONS AND WARRANTIES OF INVESTORS.  Each of the
Investors, severally but not jointly, represents and warrants to the Parent that
the following statements are true:

 
13

--------------------------------------------------------------------------------

 

7.1         Access.  Investor acknowledges the receipt of such information
regarding the Parent and the Parent Shares and Parent Options that Investor has
requested and that Investor, or Investor’s representative, has thoroughly read
and evaluated and understands the same and understands the nature of the risks
involved in investment in the Parent Shares and Parent Options.  Further,
Investor has been advised that the Parent is available to answer any and all
questions about the Parent or Investor’s acquisition of Parent Shares and Parent
Options, and Investor has asked the Parent such questions in this regard as
Investor has deemed appropriate and has received satisfactory answers from the
Parent to all such questions.
 
7.2         Investment Intent.  Except for the transfers between Investors
contemplated by this Agreement, Investor is acquiring the Parent Shares and
Parent Options for its own account and not for the account of others, and is not
acquiring the Parent Shares and Parent Options for the purpose of reselling,
transferring, or subdividing, or otherwise disposing of or hypothecating all or
any portion of the Parent Shares and Parent Options, and Investor does not
presently have any reason to anticipate any change in circumstances or other
occasion or event that would necessitate that Investor sell the Parent Shares
and Parent Options.  Investor acknowledges that the Parent Shares have not been
registered under the Securities Act or any applicable state securities laws and,
therefore, cannot be sold unless subsequently registered under the Securities
Act or any applicable state securities laws, or an exemption from registration
is available.
 
7.3         Ability to Bear Economic Loss.  Investor has sufficient net worth so
that Investor’s acquisition of the Parent Shares and Parent Options will not be
material when compared with Investor’s total financial capacity, and Investor’s
acquisition of the Parent Shares and Parent Options and total investments are
reasonable in relation to Investor’s total financial capacity.  Investor can
afford to bear the economic risks of investment in the Parent Shares and Parent
Options, including the risk of losing the entire investment.  Investor has
adequate means of providing for its current financial needs and possible
contingencies, exclusive of its investment in the Parent Shares and Parent
Options.
 
7.4         Independent Investigations.  Investor is experienced and
knowledgeable in business and financial matters in general and with respect to
investments similar to an investment in Parent in particular, and is capable of
evaluating the merits and risks of acquiring Parent Shares and Parent
Options.  Investor acknowledges that Investor has received no representations or
warranties from the Parent or its Agents or Affiliates, other than those
contained herein, and has relied only upon the representations and warranties
contained herein and the investigations conducted by Investor and Investor’s
advisors in acquiring the Parent Shares and Parent Options.
 
7.5         Accredited Investor.  Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended.
 
7.6         State of Domicile.  Each Investor is domiciled in the state of
Maryland.
 
8.           COVENANTS.
 
8.1         Tax Matters.
 
(a)           Tax Returns.  Sellers shall prepare and file, or cause to be
prepared and filed, at their own expense, all Tax Returns of the Company.  Such
Tax Returns shall be prepared in a manner consistent with past
practices.  Sellers shall provide Buyer with copies of all Tax Returns of the
Company prior to filing.  Notwithstanding anything to the contrary in this
Agreement, Sellers shall pay any and all Pre-Closing Taxes and Post-Closing
Taxes of the Company and the Sellers.

 
14

--------------------------------------------------------------------------------

 

(b)           Assistance.  The parties hereto agree to furnish or cause to be
furnished to each other or their respective Agents, upon request, as promptly as
practicable, such information and assistance (including access to books and
records) relating to the Acquired Assets as is reasonably necessary for the
preparation of any Tax Return, claim for refund, audit or similar matter, or the
prosecution or defense of any claim, suit or proceeding relating to any proposed
adjustment of Taxes.
 
(c)           Tax Allocation.  Attached hereto as Schedule 8.1(c) is a
preliminary allocation of the applicable portion of the consideration paid by
Buyer pursuant to this Agreement among the Purchased Assets in accordance with
Code §1060 and the Treasury Regulations thereunder (and any similar provisions
of state, local or foreign law, as appropriate) (“Tax Allocation”).  The Tax
Allocation shall be binding upon all parties hereto and can only be revised with
the consent of all the parties hereto.  Buyer, the Company and Sellers shall
report, act and file Tax Returns (including, but not limited to Internal Revenue
Service Form 8594) in all respects and for all purposes consistent with the Tax
Allocation.  No party shall take any position (whether in audits, Tax Returns or
otherwise) that is inconsistent with such allocation unless required to do so by
applicable law.
 
(d)           Income and Transfer Taxes.  Notwithstanding the foregoing, all
income Taxes and other Taxes measured by income or earned surplus accruing to
Company, Sellers, Investors or Owners, with respect to the transactions
contemplated in this Agreement or otherwise shall be paid by Sellers.  Except as
specifically provided herein, all real property transfer taxes, stamp,
documentary, filing, recordation, and other similar Taxes, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties, attributable to the transactions
contemplated by this Agreement (the “Transfer Taxes”), shall be borne by the
party on which they are primarily imposed under applicable Law.  Any Tax Returns
that must be filed in connection with Transfer Taxes shall be prepared and filed
when due by the party primarily or customarily responsible under the applicable
local Law for filing such Tax Returns, and such party will use its reasonable
efforts to provide such Tax Returns to the other party at least 10 days prior to
the due date for such Tax Returns.
 
8.2         Sales Tax.  Sellers shall promptly pay any tax liability to the
Maryland Department of Revenue arising as a result of the transactions
contemplated by this Agreement, provided, however, that provided, however, that
Sellers and Buyer shall each pay fifty percent (50%) of any sales or use tax
imposed as a result of the transactions contemplated by this Agreement.
 
8.3         Prorations.  To the extent not otherwise prorated pursuant to this
Agreement, Buyer and Sellers shall prorate, as of the Closing Date, any and all
current real estate and personal property lease payments, charges against the
real estate, power and utility charges and all expenses that are normally
prorated upon the sale of a going concern. In addition, Buyer and Seller
Entities shall prorate as of the Closing Date any amounts with respect to (i) ad
valorem taxes on the Acquired Assets and (ii) property taxes on the Acquired
Assets. Payments for ad valorem and property taxes shall initially be determined
based on the previous year’s taxes and shall later be adjusted to reflect the
current year’s taxes when the tax bills are finally rendered.

 
15

--------------------------------------------------------------------------------

 

8.4         Confidentiality.  From and after the Closing, Sellers and Owners
shall, and shall cause their Affiliates and their respective Agents to, hold in
confidence any and all confidential or proprietary information of the Company,
whether written or oral, except to the extent that Sellers and Owners can show
that such information (a) is generally available to and known by the public
through no fault of any Seller, any Affiliate or Agent of Sellers or Owners; or
(b) is lawfully acquired by such Seller or Owner after the Closing from sources
which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation.  If Sellers or Owners or any of their
Affiliates or Agents are compelled to disclose any confidential information by
judicial or administrative process or by other requirements of Law, such Seller
or Owner shall promptly notify Buyer in writing and shall disclose only that
portion of such information which is legally required to be disclosed, provided
that, at Buyer’s option and expense, Sellers or Owners shall use reasonable best
efforts to obtain an appropriate protective order or other reasonable assurance
that confidential treatment will be accorded such information.
 
8.5         Winding Up.  Following the Closing Date, Sellers and Owners shall
commence the winding up of the remaining business of Company, including the
proper discharge of any liabilities not assumed by Buyer, and refrain from
conducting any new business through the Company.
 
8.6         Assignment of Name Under Certain Conditions.  In the event that Mann
should cease to be employed by Buyer or one of its Affiliates for any reason
prior to January 1, 2013, Buyer shall upon written request of Company or
Company’s assignees, execute an Assignment in the form attached hereto as
Schedule 8.6 in order to assign to Company or Company’s assignees Buyer’s
interest in the name “Equity Partners”, all of the telephone numbers currently
used for the business of Company, and the domain name
“equitypartnersinc.com”.  The parties agree that upon the date of such
Assignment, neither party shall have any exclusive right to the customer lists
of the Company.  In addition to the foregoing, upon the date of such Assignment,
Buyer shall file with the Delaware Secretary of State the documents necessary to
remove the phrase Equity Partners or EPI from its name.
 
9.           MISCELLANEOUS.
 
9.1         Definitions.  In this Agreement, the following terms have the
following meanings:
 
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 
16

--------------------------------------------------------------------------------

 

“Agents” means, with respect to any Person, any and all directors, managers,
officers, employees, consultants, financial advisors, bankers, attorneys,
accountants and other agents of such Person.
 
“Benefit Plan” means each benefit, retirement, employment, compensation,
incentive, stock option, restricted stock, stock appreciation right, phantom
equity, change in control, severance, vacation, paid time off, fringe-benefit
and other similar agreement, plan, policy, program and other arrangement (and
any amendments thereto), and each multiemployer benefit plan (as described in
ERISA §4001(a)(3)), whether or not reduced to writing, in effect and covering
one or more Employees and the beneficiaries and dependents of any such Employee,
and which is currently or at any time during the seven (7) years prior to the
date of this Agreement been maintained, sponsored, contributed to, or required
to be contributed to by Company or any ERISA Affiliate, or under which Company
or any ERISA Affiliate has or may have any liability for premiums or benefits,
or with respect to which Buyer or any of its Affiliates would reasonably be
expected to have any liability, contingent or otherwise.
 
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York City are authorized or required by Law to
be closed for business.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
 
“Dollars or $” means the lawful currency of the United States.
 
“Employees” means any current or former employees, agents, consultants, or
contractors of Company.
 
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
 
“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 
17

--------------------------------------------------------------------------------

 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority:  (a) relating to pollution
(or the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or
(b) concerning the presence of, exposure to, or the management, manufacture,
use, containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials.  The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.
 
“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.
 
“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.
 
“Equity Interests” mean membership interests, limited liability company
interests and other ownership interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
 
“ERISA Affiliate” means (i) any Person or trade or business that is required to
be aggregated with any the Company under Code Sections 414(b), (c), (m) or (o);
(ii) any other Person or trade or business that has adopted, has ever
participated in, has ever contributed to, has ever been obligated to contribute
to or whose employees have ever participated in any Benefit Plan; and (iii) any
predecessor or successor Person or trade or business of any entity or Person
described in (i) or (ii) of this definition.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 
18

--------------------------------------------------------------------------------

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.
 
“Immediately Available Funds” means paid by wire transfer in accordance with
wire instructions delivered to Buyer or Seller, as applicable, not less than two
Business Days prior to the date such payments are due.
 
“Intellectual Property” means all: (a) patents, provisionals, registrations and
applications for registration; (b) trademarks, service marks, trade dress,
Internet domain names, registrations and applications for registration;
(c) copyrights and registrations and applications for
registration;  (e) industrial designs and any registrations and applications;
(f) inventions, trade secrets and confidential business information, whether
patentable or nonpatentable; (g) domain names (h) other proprietary rights
relating to any of the foregoing; and (i) copies and tangible embodiments
thereof.
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or is reasonably expected to become, individually or in the aggregate,
materially adverse to (a) the business, results of operations, prospects,
condition (financial or otherwise) or assets of Company, or (b) the ability of
any party to consummate the transactions contemplated hereby on a timely basis.
 
“Parent” means Counsel RB Capital Inc., a Florida corporation, and a third party
beneficiary of this Agreement.
 
“Parent Option” means an option to purchase Parent Shares at an exercise price
of $1.83 per share, subject to the terms and conditions of an option agreement
executed by the recipient of the Parent Option and Parent.
 
“Parent Shares” means shares of common stock of Parent.
 
“Payables” means obligations of Company to make payment for goods provided or
services rendered.
 
 
19

--------------------------------------------------------------------------------

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
“Personal Property” means the tangible and intangible personal property and
other assets (excluding the Real Property) owned, leased or subleased by the
Company.
 
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.
 
“Post-Closing Taxes” means Taxes for any Post-Closing Tax Period.
 
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
 
“Pre-Closing Taxes” means Taxes for any Pre-Closing Tax Period.
 
“Real Property” means the real property owned, leased or subleased by the
Company, together with all buildings, structures and facilities located thereon.
 
“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).
 
“Sellers’ Knowledge” or “Knowledge of Seller” or any similar phrase means all
facts and circumstances known by any Owner, or facts and circumstances that
would have been known following reasonable inquiry.
 
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not and including any obligations to
indemnify or otherwise assume or succeed to the tax liability of any other
Person.
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
 
 
20

--------------------------------------------------------------------------------

 

“Transaction Documents” means this Agreement and each other agreement entered
into pursuant to this Agreement.
 
9.2           Additional Assurances.  From time to time after Closing, any party
shall execute and deliver such other instruments and take such other actions as
is reasonably requested to give effect to the transactions contemplated by this
Agreement.  Without limiting the foregoing, Sellers and Owners shall assign any
assets or rights owned by them that are currently used in the business of the
Company that are not effectively transferred by the transactions contemplated by
this Agreement.
 
9.3           Cost of Transaction.  Whether or not the transactions contemplated
hereby are consummated:  (i) Sellers and Owners shall pay the fees, expenses,
and disbursements of Sellers and their Agents, accountants, and legal counsel
incurred in connection with this Agreement; and (ii) Buyer shall pay the fees,
expenses, and disbursements of Buyer and its Agents, accountants and legal
counsel incurred in connection with this Agreement.
 
9.4           Choice of Law; Venue.  This Agreement will be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflict of laws principles.  Exclusive venue for any action arising out of
or related to this Agreement will be in state or federal court located in the
County of New York, and each party consents to the jurisdiction of such courts
and waives any defense based on lack of personal jurisdiction or inconvenient
forum.
 
9.5           Waiver of Jury Trial.  EACH PARTY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATED TO THIS AGREEMENT BE TRIED BY JURY.  EACH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS RIGHT TO DEMAND TRIAL BY JURY.
 
9.6           Enforcement of Agreement.  Irreparable damage would occur if any
of the provisions of this Agreement was not performed in accordance with its
terms or was breached.  The parties are entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms, in
addition to any other remedy to which they are entitled at law or in equity.
 
9.7           Survival.  The representations, warranties and covenants of the
parties shall survive Closing and shall not be affected or deemed waived by
reason of any investigation made by or on behalf of any party (including by any
of its representatives) or by reason of the fact that any party or any of its
representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate.
 
9.8           Notice.  Any notice, demand, or communication required, permitted,
or desired to be given hereunder will be effective when personally delivered,
when received by confirmed overnight delivery from a reputable carrier, or five
(5) days after being deposited in the United States mail, postage prepaid,
certified or registered mail, return receipt requested, addressed as follows:

 
21

--------------------------------------------------------------------------------

 


Equity Partners
 
101N. West St.
or Mann:
 
Easton, MD 21601
     
Rexford Company:
 
     
or Rexford:
 
     
   
     
   
     
     
Cross Concepts or Cross:
 
     
   
     
   
     
   
     
     
Buyer:
 
Jonathan Reich
   
Counsel RB Capital LLC
   
267 Central Avenue
   
White Plains, NY 10606
     
With a
 
Adam Levy
simultaneous
 
Counsel Corporation
copy to:
 
1 Toronto Street, Suite 700
   
P.O. Box 3
   
Toronto, ON M5C 2V6, Canada
         
and
         
Curtis Capeling
   
Harwell Howard Hyne Gabbert & Manner, P.C.
   
315 Deaderick Street, Suite 1800
   
Nashville, TN 37238



or to such other address, and to the attention of such other Person or officer
as any party may designate by notice to all other parties, with copies thereof
to the respective counsel thereof as notified by such party.


9.9           Benefit/Assignment.  This Agreement inures to the benefit of and
is binding upon the parties hereto and their respective legal representatives,
successors, and assigns.  No party may directly or indirectly, including by
assignment, operation of law or change of control, transfer or assign this
Agreement without the prior written consent of the other parties.
 
9.10         Third Party Beneficiaries.  This Agreement is intended solely for
the benefit of Buyer, Sellers and Owners and their respective permitted
successors or assigns, and does not confer third-party beneficiary rights upon
any Person.  Parent is specifically designated as a third party beneficiary of
this Agreement.

 
22

--------------------------------------------------------------------------------

 

9.11         Waiver of Breach.  The waiver by any party of a breach or violation
of any provision of this Agreement is not a waiver of any subsequent breach of
the same or any other provision hereof.
 
9.12         Interpretation.  For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. This Agreement is to be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. Schedules and
exhibits referred to herein shall be construed with, and as an integral part of,
this Agreement to the same extent as if they were set forth verbatim herein.
 
9.13         Tax Advice and Reliance.  None of the parties (nor any of the
parties’ respective counsel, accountants or other representatives) has made or
is making any representations to any other party (or to any other party’s
counsel, accountants or other representatives) concerning the consequences of
the transactions contemplated hereby under applicable Tax laws.  Each party has
relied solely upon the Tax advice of its own employees or of representatives
engaged by such party and not on any such advice provided by any other party
hereto.
 
9.14         Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.  Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.
 
9.15         Gender and Number.  Whenever the context of this Agreement
requires, the gender of all words herein includes the masculine, feminine, and
neuter, and the number of all words herein includes the singular and plural.
 
9.16         Divisions and Headings.  The division of this Agreement into
articles, sections and subsections and the use of captions and headings are for
convenience and have no legal effect in construing the provisions of this
Agreement.
 
9.17         Entire Agreement.  This Agreement, including all exhibits and
schedules hereto, and the Transaction Documents, supersedes all previous
contracts, and constitutes the entire agreement among the parties regarding its
subject matter.  No party is entitled to benefits other than those specified
herein.  No oral statements or prior written material not specifically
incorporated herein is of any force or effect.
 
9.18         Amendment.  This Agreement may be amended, modified or supplemented
only by an agreement in writing signed by each party hereto.
 
9.19         Counterparts.  This Agreement may be executed in counterparts, each
of which will be an original, and all of which together will be one and the same
agreement.  A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission will have the same legal effect as
delivery of an original signed copy of this Agreement.
 
[Remainder of page intentionally left blank]

 
23

--------------------------------------------------------------------------------

 

The parties have executed this Agreement as of the date first above written.
 
COMPANY:
 
EP USA, LLC
 
By:
     
Name:
     
Title:
     
 
SELLERS:
 
EQUITY PARTNERS, INC. OF MARYLAND
 
By:
     
Name:
     
Title:
     
 
THE REXFORD COMPANY, LLC
 
By:
     
Name:
     
Title:
     
 
CROSS CONCEPTS, LLC
 
By:
     
Name:  
     
Title:
     
 
OWNERS:
 
     
Ken Mann
 
     
Dan Rexford
 
     
Fred Cross



[Signature Page to Asset Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 


BUYER:
 
EQUITY PARTNERS CRB LLC
 
By:  
     
 
Jonathan Reich, Co-CEO



[Signature Page to Asset Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 